


110 HR 6244 IH: To amend the Homeland Security Act of 2002 to direct the

U.S. House of Representatives
2008-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6244
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2008
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to direct the
		  Secretary of Homeland Security to issue regulations that require that any award
		  fee under a cost-plus-award-fee contract entered into by the Department of
		  Homeland Security shall be determined and paid based on a successful
		  acquisition outcome that is specified in the contract, and for other
		  purposes.
	
	
		1.Regulations regarding award
			 fees under contracts of the Department of Homeland Security
			(a)Regulations
			 requiredSubtitle D of title
			 VIII of the Homeland Security Act of 2008 is amended by adding at the end the
			 following:
				
					836.Regulations
				regarding award fees
						(a)In
				generalThe Secretary shall
				issue regulations that require that any award fee under a cost-plus-award-fee
				contract entered into by the Department shall be determined and paid based on a
				successful acquisition outcome that is specified in the contract in terms of
				cost, schedule, and performance.
						(b)ApplicationThe
				regulations issued under this section shall apply with respect to any contract
				that is awarded or renewed by the Department after the end of the 30-day period
				beginning on the date of the enactment of this section.
						(c)DefinitionsIn this section each of the terms
				cost-plus-award-fee contract and award fee has
				the meaning that term has under subpart 16.405–1 of the Federal Acquisition
				Regulation, as in effect on the date of the enactment of this
				section.
						.
			(b)DeadlineThe
			 Secretary shall issue regulations under the amendment made by subsection (a) by
			 not later than 30 days after the date of the enactment of this Act.
			(c)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the item relating to section 835 the
			 following:
				
					
						Sec. 836. Regulations regarding award
				fees.
					
					.
			
